In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00149-CR



          CLINTON RYAN WARD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 114th District Court
                Smith County, Texas
            Trial Court No. 114-1506-18




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Clinton Ryan Ward was convicted by a Smith County 1 jury of aggravated assault while

exhibiting a deadly weapon 2 and sentenced to twenty years’ imprisonment.

           Ward’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Counsel has filed a

brief pursuant to Anders v. California, and he has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced. See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

            Counsel sent a copy of the brief to Ward, provided him with a motion for access to the

record, and advised Ward of his right to review the record and to file a pro se response. On

September 26, this Court notified Ward that his pro se motion for access to the record was due on

or before October 11. On October 16, this Court informed Ward that his pro se response was due

on or before November 15. On December 2, the Court further informed Ward that this case had




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any
conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.

2
    See TEX. PENAL CODE ANN. § 22.02(a)(2).
                                                         2
been set for submission on the briefs on December 23. Ward did not file a motion for access to

the record, a pro se response, or a motion for extension of time to file a pro se response.

         We have determined that this appeal is wholly frivolous. We have reviewed the entire

appellate record and have independently determined that no reversible error exists. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine

that the appeal is without merit, we must affirm the trial court’s judgment. Id.

         We affirm the trial court’s judgment. 3



                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            December 23, 2019
Date Decided:              December 31, 2019




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           3